___________

                                     No. 96-3508
                                     ___________

Leroy Coolidge,                            *
                                           *
              Appellant,                   *
                                           *   Appeal from the United States
     v.                                    *   District Court for the
                                           *   District of Minnesota.
Block Drug, Inc.,                          *
                                           *       [UNPUBLISHED]
              Appellee.                    *


                                     ___________

                     Submitted:      January 3, 1997

                           Filed:    January 10, 1997
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Leroy     Coolidge    appeals   the   district   court's1   dismissal   of   his
employment discrimination action under Title VII, 42 U.S.C. § 2000e et seq.
After carefully reviewing the record and the parties' submissions on
appeal, we conclude that no error of fact or law requiring reversal appears
and that an opinion would lack precedential value.         Accordingly, we affirm
the dismissal with prejudice of Coolidge's federal claims and modify the
dismissal of his possible state tort claims to be without prejudice.              See
8th Cir. R. 47B.


     We deny Coolidge's motions to supplement the record and for the
transcript of a hearing held before the district court.




     1
     The Honorable Ann D. Montgomery, United States District Judge
for the District of Minnesota.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-